                         Case 20-10343-LSS                 Doc 777         Filed 06/04/20           Page 1 of 4

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


    In re:                                                                                Chapter 11

    BOY SCOUTS OF AMERICA AND                                                             Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC.1

                                        Debtors.                                          (Jointly Administered)


                                                   AFFIDAVIT OF SERVICE

       I, Colin Linebaugh, depose and say that I am employed by Omni Agent Solutions (“Omni”), the
claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On May 29, 2020, at my direction and under my supervision, employees of Omni Agent Solutions
caused true and correct copies of the following documents to be served via the method set forth on the Fee
App Service List attached hereto as Exhibit A:

         First Interim Fee Application Request of Alvarez & Marsal North America, LLC, as
          Financial Advisor for The Debtors, for Allowance of Compensation and Reimbursement of
          Expenses for The Period from February 18, 2020 to and Including April 30, 2020 [Docket
          No. 730].

         First Interim Fee Application Request of Ogletree, Deakins, Nash, Smoak & Stewart, P.C.,
          as Special Litigation Counsel for The Debtors, for Allowance of Compensation and
          Reimbursement of Expenses for The Period from February 18, 2020 to and Including April
          30, 2020 [Docket No. 731].

         First Interim Fee Application of Morris, Nichols, Arsht & Tunnell LLP, as Bankruptcy Co-
          Counsel for The Debtors and Debtors In Possession, for Allowance of Monthly
          Compensation and for Monthly Reimbursement of All Actual and Necessary Expenses
          Incurred for The Period February 18, 2020 through April 30, 2020 [Docket No. 732].

         First Interim Fee Application Request of Haynes and Boone, LLP, as Special Insurance
          Counsel for The Debtors, for Allowance of Compensation and Reimbursement of Expenses
          for The Period from February 18, 2020 to and Including April 30, 2020 [Docket No. 733].

         First Interim Fee Application Request of KCIC, LLC, as Insurance and Valuation
          Consultant for The Debtors, for Allowance of Compensation and Reimbursement of
          Expenses for The Period from February 18, 2020 to and Including April 30, 2020 [Docket
          No. 734].




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
75038.
Case 20-10343-LSS   Doc 777   Filed 06/04/20   Page 2 of 4
Case 20-10343-LSS   Doc 777   Filed 06/04/20   Page 3 of 4

                    EXHIBIT A
                                                Case 20-10343-LSS                        Doc 777                      Filed 06/04/20            Page 4 of 4
                                                                                                     Exhibit A
                                                                                                Fee App Service List
                                                                                              Served as set forth below

Description                                       Name                                  Address                                Fax           Email                                    Method of Service
Debtor                                            Boy Scouts of America                 Attn: Stephen P. McGowan                                                                      First Class Mail
                                                                                        1325 West Walnut Hill Lane
                                                                                        Irving, TX 75038
*NOA - Counsel to the Official Committee of       Kramer Levin Naftalis & Frankel LLP   Attn: Rachel Ringer                    212-715-8000 rringer@kramerlevin.com                   Email
Unsecured Creditors                                                                     Attn: Megan M. Wasson                               mwasson@kramerlevin.com
                                                                                        177 Ave of the Americas
                                                                                        New York, NY 10036
Core Parties                                      Morris, Nichols, Arsht & Tunnell      Attn: Derek C. Abbott                  302-658-7036 dabbo @mnat.com                           Email
Counsel to Debtor                                                                       1201 N. Market Street
                                                                                        P.O. Box 1347
                                                                                        Wilmington, DE, 19899

*NOA - Counsel for JPMorgan Chase Bank, National Norton Rose Fulbright Us LLP           Attn: Louis R. Strubeck, Jr.                         louis.strubeck@nortonrosefulbright.com   Email
Association                                                                             1301 Ave of the Americas
                                                                                        New York, NY 10019-6022
*NOA - Counsel for JPMorgan Chase Bank, National Norton Rose Fulbright Us LLP           Attn: Louis R. Strubeck, Jr            214-855-8200 louis.strubeck@nortonrosefulbright.com    Email
Association                                                                             Attn: Kristian W. Gluck                             kristian.gluck@nortonrosefulbright.com
                                                                                        2200 Ross Avenue, Suite 3600
                                                                                        Dallas, TX 75201-7933
Core Parties                                      Office of the United States Trustee   Attn: David L. Buchbinder              302-573-6497 david.l.buchbinder@usdoj.gov              Email
Office of the United States Trustee                                                     Attn: Hannah Mufson McCollum                        hannah.mccollum@usdoj.gov                 First Class Mail
                                                                                        844 King St, Suite 2207
                                                                                        Lockbox 35
                                                                                        Wilmington, DE 19801
*NOA - Counsel to the Tort Claimants' Committee   Pachulski Stang Ziehl & Jones LLP     Attn: James O'Neill                    302-652-4400 joneill@pszjlaw.com                       Email
                                                                                        919 N Market St.,17th Floor
                                                                                        P.O. Box 8705
                                                                                        Wilmington, DE 19899-8705
Core Parties                                      Sidley Austin LLP                     Attn: Matthew Evan Linder              312-853-7036 mlinder@sidley.com                        Email
Counsel to Debtor                                                                       One South Dearborn Street
                                                                                        Chicago, IL 60603

Core Parties                                      Sidley Austin LLP                     Attn: Jessica C. Boelter               212-839-5599 jboelter@sidley.com                       Email
Counsel to Debtor                                                                       787 Seventh Avenue
                                                                                        New York, NY 10019
Core Parties - Counsel for Prepetition Ad Hoc     Wachtell, Lipton, Rosen & Katz        Attn: Richard Mason                    212-403-2252 rgmason@wlrk..com                         Email
Committee of Local Councils                                                             Attn: Joseph C. Celentino                           jccelentino@wlrk.com                      First Class Mail
                                                                                        51 W 52nd St
                                                                                        New York, NY 10019
Core Parties                                      Young Conaway Stargatt & Taylor       Attn: Robert Brady                     302-576-3325 rbrady@ycst.com                           Email
Counsel to Prepetition Future Claimants’                                                Attn: Edwin Harron                                  eharron@ycst.com
Representative                                                                          Rodney Square
                                                                                        1000 N King St
                                                                                        Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                       Page 1 of 1
